DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 08 February 2022. Examiner acknowledges amendments to claims 1-9 and the addition of claims 10 and 11. Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-11 are allowable, as the claims have been rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action.
The following is an examiner’s statement of reasons for allowance: claims 1-11 are allowable over the closest prior art of Volpe Jr. (US-4174048-A), hereinafter Volpe, which fails to teach each and every limitation of claims 1-11.
Volpe teaches a device for providing sample carriers, comprising a tubelet with a receiving chamber (Volpe, cylindrical member 11, Figures 1, 2, 4, 5) with a receiving chamber in an interior thereof for reception of a plurality of carriers stacked in a longitudinal direction (L) of the tubelet (tablets 16, Figures 1, 2), and a plunger, which is mounted at a rear end of the tubelet to be displaceable in the longitudinal direction (L) of the tubelet (ejector rod 12, Col 2, lines 20-23, Figure 1), wherein the plunger allows for individual release of the sample carriers from the receiving chamber under action of a force by the plunger (Col 3, lines 23-25). However, Volpe fails to explicitly disclose a device for providing sample carriers, which are each constructed to receive a predetermined quantity of a liquid, further comprising a plurality of sample carriers stacked, a holding means, which is arranged at a front of the tubelet, for bounding the receiving chamber at one end; the plunger having a plunger head which enters into the tubelet for bounding the receiving chamber oppositely to the holding means at one of the plunger, wherein the holding means is of resilient construction for retaining the sample carriers in the receiving chamber; wherein a plurality of fins is arranged at the plunger at least in a region of the plunger grip thereof to be spaced from one another by a spacing in longitudinal direction (L) of the plunger, wherein adjacent fins are arranged to be offset relative to one another in a circumferential direction (U) of the plunger each time by a predetermined circumferential angle (a); and wherein a passage opening formed to allow the fins of the plunger to pass only in at least one predetermined circumferential angular position is provided at the rear end of the tubelet. Without the benefit of hindsight, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device so as to incorporate the limitations not taught by Volpe. Claim 1 and those dependent therefrom are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791